DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 40-42 are objected to because of the following informalities: there are bracket marks around the thickness ranges in all the claims; for the sake of proper formatting, and to avoid confusing, it is suggested the bracket marks be removed such that the ranges simply read “0.03 to 0.12 mm” (claim 40), “0.06 to 0.20 mm” (claim 41), and “0.13 to 0.26 mm” (claim 42).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the last line of the claim sets forth the parameter of “the absorbable matrix volume per unit vascular area is [4, 40] m” (emphasis added); however this parameter is found to be confusing.  It is not clear what exactly is meant by [4, 40] m; does this mean the m or 40 m, or is it 4m and 40 m, or is it in the range of 4m to 40 m, or does it mean something completely different.  For the purpose of examination (as can best be determined) the above mentioned parameter shall be interpreted as the matrix volume per unit vascular area is between/in the range of 4 to 40 m.
 Regarding claims 24 and 25, which set forth the parameters of the ratio of a strut width to a wall thickness “is [1, 2]” (claim 24), and “is [1.45, 1.8]” (claim 25); however these parameters are found to be confusing.  It is not clear what exactly is meant by a ratio of [1, 2] and/or [1.45, 1.8]; does it mean the ratio is 1:2/1.45:1.8, or that the ratio is 1 or 2/1.45 or 1.8, or that the ratio is in the range of 1-2/1.45-1.8, or does it mean something completely different.  For the purpose of examination (as can best be determined) the above mentioned parameters shall be interpreted as the ratio of the strut width to wall thickness is between/in the range of 1-2 (claim 24), and between/in the range of 1.45-1.8 (claim 25)
Regarding claims 26-36 and 40-42, which set forth the limitation of “a rated diameter”; however this limitation is found to be confusing.  It is not clear what structure exactly is meant by “rated”, i.e. what different/additional structure would a “rated” diameter have/entail versus a normal regular diameter. 
Regarding claims 26-31, which set forth the parameters of the rated diameter “is [1, 5] mm” (claims 26 and 27), “is [5, 15] mm” (claims 28 and 29), and “is [15, 40] mm” (claims 30 and 31); and the parameters of the matrix volume per unit vascular “is [4, 13] m” (claim 26), “is [4, 7.5] m” (claim 27), “is [8, 25] m” (claim 28), “is [8, 15] m” (claim 29), “is [11, 40] m” (claim 30), and “is [11, 26] m” (claim 31); all these parameter are found to be confusing for the reasons described in the rejections above.  For the purpose of examination (as can best be determined) the above mentioned parameters shall be interpreted as being between/in the range m.
Regarding claim 32, which sets forth the parameter of “when the matrix is expanded to a rated diameter, a section length L of each supporting strut is [0.4, 9] mm”; however this parameter is found to be confusing for multiple reasons.  It is not clear what exact rated diameter would result in a section length L of [0.4, 9] mm; and it is further confusing what exactly is meant by a section length of “[0.4, 9] mm”.  As mentioned above, the limitation “[0.4, 9] mm” shall be interpreted as being between/in the range of 0.4-9 mm. 
Regarding claims 33-35, which set forth the parameters of when the rated diameter “is [1, 5] mm” the section length L is [0.5, 0.8] mm” (claim 33), when the rated diameter “is [5, 15] mm” the section length L is [0.9, 2.0] mm” (claim 34), and when the rated diameter “is [15, 40] mm” the section length L is [1.8, 8] mm” (claim 35); however all these parameter are found to be confusing for the reasons described in the rejections above.  For the purpose of examination (as can best be determined) the above mentioned parameters shall be interpreted as being between/in the range of the numbers set forth in the brackets; so for example claim 33 shall be interpreted as when the rated diameter is between/in the range of 1-5 mm, the section length L is between/in the range of 0.5-0.8 mm.
Regarding claims 36 and 37, which set forth the parameters of when the matrix is expanded to a rated diameter, an included angle  of the support struts is [60 degrees, 120 degrees] (claim 36)/[70 degrees, 100 degrees] (claim 37); however these parameters are found to be confusing for multiple reasons.  It is not clear what exact rated diameter would result in the above mentioned included angle , and it is further found to be confusing what exactly is meant 
Regarding claim 38, it is unclear what, if any, additional structural limitations the parameter(s) of this claim impart on the structure of the final stent device.  The parameter of the matrix being obtained from a cut prefabricated component does not impart any additional limitations to the final structure of the claimed stent device, nor does the parameter of the prefabricated component having a polish allowance of 0.025 to 0.060 mm, since the polishing would already have been done to obtain the structure of the final stent device; instead the parameter(s) merely seem to be disclosing a possible method of manufacturing, without including any additional structural limitations to the final structure of the claimed stent.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight; intended use/functional language and method of manufacturing is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-25, 36, 37, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. (CN 105902331), as disclosed in the IDS dated 06/27/2019, hereinafter Ni (English Translation provided).
Regarding claim 23, Ni discloses an absorbable stent (1), illustrated in Figure 1, comprising an absorbable matrix ([0034] - [0037]), the matrix comprising a plurality of wave-shaped rings (11) arrayed axially; two adjacent wave-shaped rings (11) in the plurality of wave-shaped rings are connected by a connection unit (14); each wave-shaped ring comprises a plurality of circumferentially arrayed waves ([0013], Lines 1-3 & [0014] of English Translation); each wave comprises a peak, a valley, and a supporting strut connecting the peak with the valley, illustrated in Figures 1-3; two adjacent wave-shaped rings (11) in the plurality of wave-shaped rings and the connection units (14) form a closed side branch unit, illustrated in Figure 1; and the absorbable matrix volume per unit vascular area is 4-40 m ([0028] & [0029] of English Translation – to clarify, as per the originally filed specification of the current application at hand, the matrix volume per vascular area is calculated as the coverage rate of the stent multiplied by the thickness of the stent; in the instant case, Ni discloses the coverage rate is between 22-35% m, thereby resulting in matrix volume per vascular area in the range of 26.4-80.5m, which is in the claimed range).
Regarding claim 24, Ni discloses the absorbable stent according to claim 23, wherein a ratio of a strut width to a wall thickness of each supporting strut is 1-2 ([0022]; [0024] & [0028] of English Translation).
Regarding claim 25, Ni discloses the absorbable stent according to claim 23, wherein the ratio of a strut width to a wall thickness of each supporting strut is 1.45-1.8 ([0022]; [0024] & [0028] of English Translation).
Regarding claims 36 and 37, Ni discloses the absorbable stent according to claim 23, wherein when the matrix is expanded to a rated diameter, an included angle of the supporting struts is 60 degrees to 120 degrees, and more specifically 70 degrees to 100 degrees, illustrated in Figure 1 ([0013] & [0085] of English Translation).
Regarding claim 39, Ni discloses the absorbable stent according to claim 23, wherein a wall thickness of the matrix is 0.02 to 0.30 mm ([0028] of English Translation).
Regarding claim 40, Ni discloses the absorbable stent according to claim 39, wherein the wall thickness of the matrix is 0.12 mm ([0028] of English Translation), and a rated diameter of the matrix is 1-5 mm ([0104], Line 4, [0107], Line 3 & [0109], Line 2 of English Translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-35,38,41 & 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ni.
Regarding claims 26-31, Ni discloses the absorbable stent according to claim 23, and though it is not specifically disclosed that when a rated diameter of the matrix is 1-5 mm, 5-15 mm, or 15-40 mm, the matrix volume per unit vascular area is 4-7.5m, 18-15m, or 11-26m, respectively; these parameters are deemed to be mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filling date of the invention to determine an appropriate rated diameter, including 1-5 mm, 5-15 mm, or 15-40 mm, based on the intended use and/or need of a patient (and such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955)); and furthermore to determine an appropriate matrix volume per unit vascular area, including 4-7.5m, 18-15m, or 11-26m, respective to the above mentioned diameters, based on the chosen diameter and chemical/mechanical properties (such as strength, degradation/reapportion rate etc.) of the stent in order to meet specific intended use/need of a patient.  Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for or criticality to the parameters of the stent having a rated diameter of 1-5 mm, 5-15 mm, or 15-40 mm, and a matrix volume per unit vascular area of 4-7.5m, 18-15m, or 11-26m, respectively, as opposed to any other diameter and/or matrix volume per unit vascular area.
Regarding claims 32-35, Ni discloses the absorbable stent according to claim 23, and though it is not specifically disclosed that when the matrix is expanded to a rated diameter, a section length L of each supporting strut is 0.4-9 mm, more specifically when the rated diameter In re Rose, 105 USPQ 237 (CCPA 1955)); and thereby inducing an appropriate and proportional section length L, based on the arc angle, of 0.5-0.8 mm, 0.9-2.0 mm, or 1.8-8 mm, respectively.
Regarding claim 38, Ni discloses the absorbable stent according to claim 23, wherein the matrix is obtained from a cut prefabricated component ([0058] of English Translation); and though it is not specifically disclosed that polishing allowances of 0.025 to 0.060 mm are reserved in both a wall thickness direction and a strut width direction of the prefabricated component, this limitation relates to the prefabricated component, and not the final structure of the claimed stent; and in a device/apparatus claim only the structure of the final device holds patentable weight.  Also, it would have been obvious, and well within the capability of one 
Regarding claim 41, Ni discloses the absorbable stent according to claim 39, wherein the wall thickness of the matrix is 0.06 to 0.2 mm ([0028] of English Translation); and though it is not specifically disclosed the rated diameter of the matrix is 5-15 mm; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filling date of the invention to determine an appropriate rated diameter for the stent of Ni, including between 5-15 mm, based on the intended use and/or need of a patient, and such a modification would involve a mere change in the size of a component; a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 42, Ni discloses the absorbable stent according to claim 39, wherein the wall thickness of the matrix is 0.13 to 0.26 mm ([0028] of English Translation); and though it is not specifically disclosed the rated diameter of the matrix is 15-40 mm; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filling date of the invention to determine an appropriate rated diameter for the stent of Ni, including between 15-40 mm, based on the intended use and/or need of a patient, and such a modification would involve a mere change in the size of a component; a change in In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.